Citation Nr: 0006130	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  96-26 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for cancer of the 
right testicle.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1986 to 
September 1991.  

In March 1994, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Togus, Maine, denied the claim of 
service connection for status post right radical orchiectomy 
and chemotherapy.  The veteran submitted a timely notice of 
disagreement, and a statement of the case was issued.  
However, he failed to file a timely substantive appeal, and 
the decision became final.  38 C.F.R. §§ 20.302(b), 20.1103 
(1999).  In his substantive appeal, submitted and received in 
May 1995, the veteran asserted a claim of entitlement to 
service connection for right testicular cancer secondary to 
radiation exposure.  

This matter came to the Board of Veterans' Appeals (Board) 
from a March 1996 decision of the RO, which denied the claim 
of entitlement to service connection for cancer of the right 
testicle secondary to exposure to ionizing radiation, on the 
basis that the claim was not well-grounded.  A notice of 
disagreement was received in March 1996, and a statement of 
the case was issued that April.  In May 1996, VA received the 
veteran's substantive appeal and request for a personal 
hearing.  Subsequently, he withdrew his request for a 
hearing.  

In March 1998, the Board remanded this case, and addressed 
the proper characterization of the issue.  In the 
Introduction portion of the remand, the Board pointed out 
that in March 1996, the RO apparently viewed the claim as 
new, based on the argument of exposure to radiation.  
However, a new etiological theory does not constitute a new 
claim.  Ashford v. Brown, 10 Vet. App. 120, 124 (1997).  
Therefore, the claim was to be viewed as an application to 
reopen the previously denied claim with new and material 
evidence.  





FINDINGS OF FACT

1.  In an unappealed decision of March 1994, the RO denied 
the claim of service connection for status post right radical 
orchiectomy and chemotherapy on the basis that there was no 
evidence of complaints, findings, or treatment for testicular 
cancer during military service or within a year following 
service separation. 

2.  Evidence has not been submitted since the RO denied the 
claim in March 1994. 


CONCLUSION OF LAW

The RO's March 1994 denial of the claim of entitlement to 
service connection for status post right radical orchiectomy 
and chemotherapy is final; evidence submitted since that 
denial is not new and material, and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.156(a), 3.160(d), 20.302, 20.1103 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The claims folder contains the 1986 entrance and 1990 
discharge medical examination and history reports, as well as 
the records from the veteran's active period of service.  
Regarding his medical history, the veteran did report that he 
had a cyst removed from his chest when he was 10 years old.  
Essentially, the records and examination reports are negative 
with regard to the veteran's genitourinary system, or the 
development of cancer.  

The veteran's VA treatment records, reflect the diagnosis and 
treatment of his cancer.  In July 1993, a radical right 
orchiectomy was performed.  At that time, his diagnosis was 
embryonal cell carcinoma of the right testis with suspected 
metastasis to retroperitoneal lymph node, located between 
aorta and vena cava, with an estimated size between 2-3 
centimeters.  Readmission for radical retroperitoneal lymph 
node resection, was planned for that August.  When readmitted 
in August 1993, the diagnoses were right testis embryonal 
carcinoma, and metastasis to the retroperitoneal lymph nodes, 
(B3).  At that time, it was considered unsafe to proceed with 
a dissection in view of the extensive disease, and systemic 
chemotherapy was favored.  

An outline of the history and discovery of the veteran's 
cancer appears in the July 1993 report.  In March 1993, the 
veteran noticed a nonpainful swelling of the right testis or 
lower pole of the right epididymis.  Three weeks after the 
swelling began, the mass became painful and the veteran 
sought treatment from an urologist.  The urologist treated 
him with antibiotics in case his condition was epididymitis.  
However, his condition did not improve.  Tumor markers 
collected in April and July were negative.  The pain became 
worse, and he developed an apparent inflammatory hydrocele 
which was tense by the time of admission.  Ultrasounds were 
conducted in July.  The first one revealed a suspicious spot 
on the lower pole of the right testis, and the second one 
revealed a larger spot.  Several days later, another 
ultrasound was conducted, and showed a heterogeneous 
enlargement of the testis on the right and normal left 
testis.  A CT scan of the abdomen revealed a mass in an 
apparent lymph node between the aorta and vena cava, just 
below or at the level of the renal vessels, and all four 
examiners concluded that it was a lymph node.  The CT scan of 
the chest was negative for a tumor.  

A review of the veteran's medical history was reported.  The 
following was noted: negative urologic history of any kind; 
history of removal of a benign lesion under the right nipple; 
no other meaningful medical history other than an occasional 
cold; and a family history of cancer.  It was also noted that 
the veteran's service career included launching aircraft from 
a carrier off of the Florida coast. 

The veteran was afforded a VA examination in January 1994, 
for purposes of determining whether a skin condition was 
related to his cancer.  The examiner recounted the history of 
the diagnosis, the right orchiectomy, and ongoing 
chemotherapy.  The examiner reported a diagnosis of stage II 
embryonal cell carcinoma of the right testicle, and indicated 
that the metastatic spread of disease was below and above the 
diaphragm.  The examiner noted that there was a history of 
shingles in 1987 which resolved, and that pityriasis rosea 
was diagnosed in 1989.  The examiner concluded that most 
likely, there is not a relationship between the skin rashes 
and the embryonal cell carcinoma of the testicle.  

In March 1994, the RO denied the veteran's claim of 
entitlement to service connection for status post right 
radical orchiectomy and chemotherapy.  The basis for the 
denial was that there was no evidence of complaints, 
findings, or treatment for testicular cancer during military 
service or within a year following service separation.  The 
veteran submitted a timely notice of disagreement, and a 
statement of the case was issued.  However, he failed to file 
a timely substantive appeal, and the decision became final.  

Decisions of the RO are final under 38 U.S.C.A. § 7105 (West 
1991); however, the VA must reopen the claim and review the 
former disposition of the case where new and material 
evidence is submitted with regard to that previously 
disallowed claim.  38 U.S.C.A. § 5108 (West 1991).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The United States Court of Appeals for Veterans Claims 
(Court) has established a two-step analysis that must be 
applied in cases in which a claimant seeks to reopen a claim 
that has become final.  First, there must be a determination 
as to whether there is new and material evidence to reopen 
the claim.  If there is such evidence, the claim must be 
reviewed on the basis of all the evidence, both old and new.  
A decision regarding either is appealable.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  If the evidence is found 
to be new and material under these guidelines, the claim is 
reopened, and then the Board must evaluate the merits of the 
veteran's claims in light of all the evidence.  

Finally, the Court has also stated that in determining 
whether evidence is new and material, the credibility of the 
new evidence is, preliminarily, to be presumed.  Then, the 
ultimate credibility or weight to be accorded such evidence 
must be determined as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

In a case unrelated to the present appeal, the Court has 
stated that in determining whether new and material evidence 
has been submitted, it is necessary to consider all evidence 
added to the record since the last time the claim was denied 
on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
this case, evidence has not been added to the record since 
the claim was initially denied in March 1994. 

In the 1998 remand, the Board directed the RO to notify the 
veteran that in order to complete a well-grounded claim, he 
needed to submit competent (medical) evidence tending to show 
that his testicular cancer began in service, was manifested 
within one year after service, or was caused by radar 
exposure or other incident in service.  In April 1998, the RO 
issued a letter to the veteran regarding the requisite 
evidence.  However, a review of the claims folder indicates 
that the veteran has not submitted any additional evidence.

Since there is no new evidence of record, further discussion 
is not necessary.  In a recent case, Anglin v. West, No. 99-
7019 (Fed. Cir. Feb. 15, 2000), the U.S. Court of Appeals for 
the Federal Circuit affirmed a decision of the Court which 
refused to reopen an appellant's claim because of his failure 
to present new evidence and did not go forward in addressing 
the matter of materiality.  It was noted that the decision in 
Hodge essentially overruled the third prong of the Court's 
test for new and material evidence formulated in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991), and determined that 
the Secretary's regulatory definition contained in 38 C.F.R. 
§ 3.156(a) is controlling.  Therefore, the conception of new 
evidence as embodied in the first prong of the test is 
acceptable as it is consistent with the regulation.  With 
regard to this case, since evidence has not been submitted 
since the claim was denied in March 1994, the Board finds 
that new and material evidence has not been submitted to 
warrant reopening the claim.  Thus, the claim is not 
reopened. 


ORDER

New and material evidence has not been submitted to warrant 
reopening the claim of service connection for cancer of the 
right testicle.  




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

